EXHIBIT 10.33(a)
 
AMENDMENT TO EMPLOYMENT AND SEVERANCE AGREEMENT


This Amendment to Employment and Severance Agreement (this “Amendment”) is made
this December 3, 2014 between Steiner Leisure Limited, a Bahamas international
business company (the “Company”) and Stephen Lazarus (“Employee”), to be
effective as indicated herein.


WHEREAS, the Company and Employee entered into an Employment and Severance
Agreement dated February 3, 2011 (the “Agreement”) and the Company and Employee
wish to amend the terms of the Agreement as set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:


1. Amendment to Section 1 of the Agreement.  The first sentence of Section 1 of
the Agreement is hereby deleted in its entirely and replaced with the following:


Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as Chief Operating Officer and Chief Financial Officer
of the Company and Employee hereby accepts such employment.


2. Effective Date.  The effective date of this Amendment shall be January 1,
2015.


3. Defined Terms.  Capitalized terms used in this Amendment but not defined
shall have the same meaning as in the Agreement.


4. No Other Amendment.  Except as set forth in this Amendment, all provisions of
the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed these presents as of the day and
year first above written.
 

  STEINER LEISURE LIMITED  
 
 
    By:   Stephen Lazarus Name:
Leonard Fluxman
  Title:
President and CEO

                                                  